Title: To Thomas Jefferson from Horatio Gates, 27 September 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 27th. September 1780

Inclosed is a Copy of a Letter I received Yesterday Afternoon by Colonel Senf, it deserves immediate Notice, and Attention, for unless the Troops, when they are assembled and Equip’d are enabled to march forward, it will cause a most injurious Delay to the Public Service. If Bills at Sixty Days sight, upon the Treasuries of Virga. and Maryland will supply the necessary and unavoidable Expences of the Q M General’s Department. I will with your Approbation, engage to issue them to Mr. Elliott or Colo. Finnie, for the Engagements they are oblig’d to make, in providing the Troops to be sent to the Southward. This State are providing, and promise to equip their own Troops, which is all we can ask from them except paying their Quota of the Expence of Victualling, or by their specific Tax, supplying that Quota. I think Colonel Finnie should directly waite on Your Excellency, to know your Sentiments upon this Subject. Inclosed is my Letter directing him to do so, and then to proceed to my Quarters through Petersburgh, to take such orders and Directions, as in Consequence of his Conference with your Excellency, and the public Exigency may require. Colonel Senf has the Honor to deliver you this Letter. I send him to your Excellency to be employ’d upon the Service mentioned in my last Letter. His Abilities are great, in the Engineer’s Department, and a better Draughtsman I never saw. His Integrity I am Satisfied is unquestionable, but for the Satisfaction of the Executive I think Genl. Nelson, or some person of the First Consideration in the State might be requested to go with Colonel Senf, to see, and report, His plans and Observations. Earnest that Congress should have every Information of the State of public Affairs in this Department, I request Your Excellency will please to Order Copies of all the Letters and Papers I have the Honor to Address to You to be sent by the First proper Conveyance to President Huntington. Col. Morgan acquaints me that the Bacon collected in Virginia for the Army, is, at Several of the Posts between Roan Oak and Richmond  Issued to passing Troops and Others. This I must request your Excellency will possitively Forbid, as Cattle will be good for Six Weeks to come, consequently we ought to save the Bacon for Winter and for a March. Please to Seal and Forward the Letter to Col. Finnie. With very Great respect I am Sir Your Exccy. &c.,

HG

